DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/559,294, filed on September 15, 2017. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
 

Response to Amendment
	By Applicant’s amendment filed on May 6, 2021 claims 1, 4, 7-9, 12, 15, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 are currently pending and presented for 


Response to Arguments
Due to Applicant’s amendment to claim 1, specifically reciting that no other active agent is administered to the subject, the previous rejection under 35 USC 103 is hereby withdrawn.  Applicant’s arguments with respect to said rejection have been fully considered but are moot in view of the withdrawal of the rejection.
However, a new rejection is detailed below.  This action is non-final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (October 2014 Volume 74, Issue 19 Supplement, Cancer Chemistry, AACR Annual Meeting) in view of Labrie U.S. Patent No. 5,362,720.
The cited claims of the instant application claim a method of treating endometrial cancer comprising the administration of pterostilbene and megestrol wherein no other active agent that is used to kill or inhibit the proliferation of cancer cells is administered to the subject.
Lowe et al. teaches that pterostilbene reduces proliferation of uterine cancer cell lines including endometrial adenocarcinoma cell lines HEC1A and ECC1 and its antiproliferative effect approaches that of cisplatin (results).  Lowe et al. teaches that pterostilbene is a resveratrol analog with improved bioavailability, and reduces proliferation and migration in ovarian and uterine cancer cells and thus is an attractive non-toxic alternative for potential adjuvant chemotherapy in ovarian and uterine cancer (conclusions).

Labrie teaches the treatment or prevention of breast and endometrial cancer comprising the administration of a low dose of a progestin or other steroid derivative having androgenic activity and low masculinizing activity (abstract).  Labrie teaches that suitable androgenic compounds include megestrol acetate (column 19 lines 23-30).  Labrie specifically claims a method for treating breast or endometrial cancer comprising the administration of megestrol acetate (claims 27 and 28).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lowe et al. which teaches treating endometrial cancer comprising the administration of pterostilbene with the teachings of Labrie which teaches that megestrol acetate is also useful for the treatment of endometrial cancer.  Thus the cited prior art references teach a method for treating endometrial cancer comprising the administration of pterostilbene (Lowe et al.) or megestrol acetate (Labrie).  Thus both megestrol and pterostilbene were known in the art prior to the effective filing date of the instant application for the treatment of endometrial cancer.  Thus a person of ordinary skill in the art would have been motivated to combine pterostilbene and megestrol for the treatment of endometrial cancer with a reasonable expectation of providing an improved treatment for endometrial cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Moreover, based on the prior art teachings, an ordinary skilled artisan would contemplate treating all patients with endometrial cancer, including those treated with other agents known to treat endometrial cancer and those with various mutations known to occur in endometrial and cause endometrial cancer.  Thus in the absence of secondary considerations such as a demonstration of criticality, treating all patients with endometrial cancer comprising the combination of pterostilbene and megestrol acetate is rendered obvious.  Thus claims 24, 28, 32-34, 41, 43, 50 and 54-59 are rendered obvious in view of the cited prior art teachings.
.


Conclusion
Claims 1, 4, 7-9, 12, 15, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 are rejected.  Claims 2, 3, 5, 6, 10, 11, 13, 14, 17-23, 25-27, 29-31, 35-40, 42, 44-49, 51-53, 55, 56,60-71 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM